 



Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 17, 2007, is by and among MEDIANEWS GROUP, INC. (the “Borrower”), the
guarantors identified on the signature pages hereto (the “Guarantors”), the
Lenders parties hereto and BANK OF AMERICA, N.A., and administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).
RECITALS
     A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of December 30, 2003, as
amended pursuant to First Amendment to Credit Agreement dated as of January 20,
2004, as further amended pursuant to Second Amendment to Credit Agreement dated
as of April 16, 2004, as further amended pursuant to Third Amendment to Credit
Agreement dated as of August 30, 2004, as further amended pursuant to Fourth
Amendment to Credit Agreement dated as of September 8, 2005, as further amended
pursuant to Fifth Amendment to Credit Agreement dated as of June 28, 2006, and
as further amended pursuant to Six Amendment to Credit Agreement dated as of
August 2, 2006 (as previously amended, the “Existing Credit Agreement”).
Capitalized terms used herein which are not defined herein and which are defined
in the Existing Credit Agreement shall have the same meanings as therein
defined.
     B. The Loan Parties have requested that certain provisions of the Existing
Credit Agreement be amended; and
     C. The parties hereto have agreed to amend the Existing Credit Agreement as
set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
     1. Amendments to Existing Credit Agreement. Effective upon satisfaction of
the conditions precedent set forth in Section 2 below, the Existing Credit
Agreement is hereby amended as follows:
     (a) Pricing Grid. The pricing grid in the definition of “Applicable Rate”
in Section 1.01 of the Existing Credit Agreement is amended and restated in its
entirety to read as follows:

                                                                               
              Eurodollar Loans   Base Rate Loans                        
Revolving                   Revolving                                 Loans and
                  Loans and             Consolidated                   Tranche A
  Tranche   Tranche   Tranche A   Tranche   Tranche C Pricing   Total Leverage  
Commitment   Letters of   Term   B Term   C Term   Term   B Term   Term Tier  
Ratio   Fee   Credit   Loan   Loan   Loan   Loan   Loan   Loan
 
                                                                   
1
  Less than 3.5x     0.25 %     1.25 %     1.25 %     1.75 %     2.25 %     0.50
%     0.75 %     1.25 %
 
                                                                   
2
  Less than 4.5 to 1.0 but equal to or greater than 3.5 to 1.0     0.25 %    
1.375 %     1.375 %     1.75 %     2.25 %     0.50 %     0.75 %     1.25 %
 
                                                                   
3
  Less than 5.5 to 1.0 but equal to or greater than 4.5 to 1.0     0.375 %    
1.50 %     1.50 %     1.75 %     2.25 %     0.50 %     0.75 %     1.25 %
 
                                                                   
4
  Equal to or greater than 5.5 to 1.0     0.375 %     1.75 %     1.75 %     1.75
%     2.25 %     0.50 %     0.75 %     1.25 %

 



--------------------------------------------------------------------------------



 



     (b) Amended and Restated Definitions. The following definitions in Section
1.01 of the Existing Credit Agreement are amended and restated in their
entireties to read as follows:
     “Consolidated Operating Cash Flow” means, as of any date of determination
with respect to the Borrower and its Restricted Subsidiaries on a consolidated
basis, the following, with respect to the immediately preceding four fiscal
quarters of the Borrower for which the Required Financial Information has been
delivered: (A) revenues minus (B) the sum of (i) cost of sales, (ii) management
fees, (iii) regularly scheduled payments in respect of the Denver Synthetic
Lease and (iv) selling, general and administrative expenses (other than
(i) non-cash expenses accrued under employee compensation and stock ownership
plans and post-retirement executive medical plans and (ii) one time
non-recurring charges and expenses not to exceed $1,000,000 in the aggregate
during any fiscal year) for such period plus (C)  dividends or other
distributions received in cash from any Person (other than a JOA or the Salt
Lake Printer Entity) not constituting a Restricted Subsidiary hereunder for such
period plus (D) one-time expenses incurred in connection with the Contra
Costa/San Jose Purchase not to exceed $3,000,000 in the aggregate during the
term of this Agreement plus (E) severance expenses for such period not to exceed
(i) $135,000 for the fiscal quarter ended December 31, 2005, (ii) $135,000 for
fiscal quarter ended March 31, 2006, (iii) $1,335,000 for the fiscal quarter
ended June 30, 2006, (iv) $4,750,000 in the aggregate for the fiscal year ending
June 30, 2007 and (v) $3,000,000 in the aggregate for any fiscal year thereafter
plus (F) nonrecurring plant closing costs with respect to the Salt Lake JOA
incurred during fiscal year 2006 in an aggregate amount not to exceed
$1,555,000.
     “Excluded Disposition” means, with respect to the Borrower or any
Restricted Subsidiary, any Voluntary Disposition consisting of (i) the sale,
lease, license, transfer or other disposition of Property in the ordinary course
of such Person’s business, (ii) the sale, lease, license, transfer or other
disposition of machinery and equipment no longer used or useful in the conduct
of such Person’s business, (iii) any sale, lease, license, transfer or other
disposition of Property by such Person to the Borrower or any other Loan Party
(other than a Limited Guarantor), provided that the applicable Loan Parties
shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request so as to cause the Loan
Parties to be in compliance with the terms of Section 7.08 after giving effect
to such transaction, (iv) any Voluntary Disposition by such Person to the extent
constituting a Permitted Investment of the type referred to in

2



--------------------------------------------------------------------------------



 



clause (iii), (iv), (v), (ix), (x), (xi), (xii), (xiii) or (xiv) of the
definition of “Permitted Investment” set forth in this Section 1.01, (v) the
sale, transfer or other disposition of any Capital Stock of any Unrestricted
Subsidiary and (vi) any Voluntary Disposition (or series or related Voluntary
Dispositions) involving aggregate consideration not exceeding $5,000,000;
provided, however, that the term “Excluded Disposition” shall not include any
Voluntary Disposition to the extent that any portion of the proceeds of such
Voluntary Disposition are required under the documents evidencing or governing
any Subordinated Debt to be applied to permanently retire Indebtedness of the
Borrower and its Restricted Subsidiaries.
     “Permitted Acquisition” means (a) an Acquisition by a Loan Party that is
not a Limited Guarantor (whether by purchase or exchange, and whether
constituting a purchase of assets or stock) of any Permitted Business (provided
that, the business activities conducted by the Person or Property so acquired
may include any business activities that do not constitute a Permitted Business
so long as such business activities do not represent a material portion of the
overall business activities conducted by such acquired Person or Property) so
long as (i) in the case of an Acquisition of Capital Stock of another Person,
such Person shall become a Guarantor in accordance with Section 7.04 and the
Capital Stock of such Person shall be pledged pursuant to the Collateral
Documents in accordance with Section 7.08 and (ii) in the event that the
aggregate purchase price with respect to such Acquisition is greater than
$10,000,000, the Borrower shall have provided to the Administrative Agent (A) a
certificate of a Responsible Officer of the Borrower stating that (1) the
representations and warranties in Article VI are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date) both immediately before and
after giving effect to such Acquisition and (2) no Default shall have occurred
and be continuing both immediately before and after giving effect to such
Acquisition, and (B) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Acquisition on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information; (b) the Contra Costa/San Jose Purchase; and (c) the St.
Paul/Monterey Purchase so long as either (x) the consideration payable by the
Borrower and its Restricted Subsidiaries in connection therewith is funded
solely through the sale of common Capital Stock of the Borrower, including any
common Capital Stock that tracks specific assets of the Borrower (or the St.
Paul/Monterey Assets are contributed to the Borrower and its Subsidiaries in
exchange for common Capital Stock of the Borrower, including any common Capital
Stock that tracks specific assets of the Borrower) or (y) the Borrower shall
have provided to the Administrative Agent (A) a certificate of a Responsible
Officer of the Borrower stating that (1) the representations and warranties in
Article VI are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date) both immediately before and after giving effect to the St.
Paul/Monterey Purchase and (2) no Default shall have occurred and be continuing
both immediately before and after giving effect to the St. Paul/Monterey
Purchase, and (B) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to the St.
Paul/Monterey Purchase on a Pro Forma Basis as of the most recent fiscal quarter
end with respect to which the Administrative Agent has received the Required
Financial Information.

3



--------------------------------------------------------------------------------



 



     “Permitted Investments” means:
     (i) Investments in cash or Cash Equivalents;
     (ii) Money Market Investments;
     (iii) Investments in any Person that is a Loan Party (other than a Limited
Guarantor) prior to giving effect to such Investment;
     (iv) to the extent not constituting an Acquisition, Investments in any
Person that results in such Person becoming a Loan Party (other than a Limited
Guarantor), provided that, prior to the making of any such Investment exceeding
$10,000,000, the Borrower shall have provided to the Administrative Agent (a) a
certificate of a Responsible Officer of the Borrower stating that (1) the
representations and warranties in Article VI are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date) both immediately before and
after giving effect to such Investment and (2) no Default shall have occurred
and be continuing both immediately before and after giving effect to such
Investment, and (b) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Investment on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information;
     (v) any Investment (including Investments in or by Limited Guarantors, JOAs
and Restricted Subsidiaries that are not Loan Parties) to the extent that the
consideration for such Investment is the issuance of common Capital Stock of the
Borrower (including any common Capital Stock that tracks specific assets of the
Borrower) provided that, prior to the making of any such Investment exceeding
$10,000,000, the Borrower shall have provided to the Administrative Agent (a) a
certificate of a Responsible Officer of the Borrower stating that (1) the
representations and warranties in Article VI are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date) both immediately before and
after giving effect to such Investment and (2) no Default shall have occurred
and be continuing both immediately before and after giving effect to such
Investment (including a Default under Section 8.22), and (b) a Pro Forma
Compliance Certificate demonstrating that the Borrower would be in compliance
with Section 8.19 after giving effect to such Investment on a Pro Forma Basis as
of the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information;
     (vi) Investments consisting of (a) non-cash consideration received in
connection with any Voluntary Disposition pursuant to Section 8.06(d)(i)
otherwise complying with the terms of this Agreement, (b) assets, Capital Stock,
obligations or securities received in connection with any Voluntary Disposition

4



--------------------------------------------------------------------------------



 



pursuant to Section 8.06(d)(ii) otherwise complying with the terms of this
Agreement or (c) non-cash consideration received in connection with any exercise
of a Permitted Option in respect of the Salt Lake Printer Entity or the K-T
Printer Assets pursuant to Section 8.06(e) otherwise complying with the terms of
this Agreement;
     (vii) Existing Investments;
     (viii) Capital Stock, obligations or securities received in settlement of
debts created in the ordinary course of business and owing to the Borrower or
any Restricted Subsidiary or in satisfaction of judgments including under a plan
of reorganization or other bankruptcy proceeding;
     (ix) loans and advances to directors, employees and officers of the
Borrower and its Restricted Subsidiaries for bona fide business purposes not in
excess of $10,000,000 in the aggregate at any one time outstanding;
     (x) Permitted Acquisitions;
     (xi) subject to compliance with Section 8.06(b), the Voluntary Disposition
of assets of K-T or the Borrower or a Restricted Subsidiary to the Salt Lake JOA
or the New Salt Lake JOA (or a Subsidiary thereof) and the Voluntary Disposition
of the SLC Printing Press Assets by the Borrower or a Restricted Subsidiary to
the Salt Lake Printer Entity;
     (xii) (a) subject to compliance with Section 8.06(c), any Voluntary
Disposition of all or substantially all of the Capital Stock or assets of Los
Angeles Daily News or Long Beach Publishing Company to the California
Partnership (or a Subsidiary thereof), (b) the Voluntary Disposition (or in the
case of cash, the contribution) of the California Assets to the California
Partnership (or a Subsidiary thereof) or in the case of The Monterey County
Herald, the Stephens Partnership (c) the Voluntary Disposition of the
Connecticut Assets to the Connecticut Partnership in exchange for Capital Stock
of the Connecticut Partnership and (d) a Hearst/CP Contribution, so long as
after giving effect thereto the Connecticut Partnership is a Restricted
Subsidiary;
     (xiii) Investments in Limited Guarantors, Restricted Subsidiaries that are
not Guarantors, JOAs and the Salt Lake Printer Entity to the extent that such
Investments are either (a) used to make capital expenditures that are included
in calculations of Consolidated Capital Expenditures for all applicable periods,
(b) financed with the proceeds of Indebtedness as described in clause (b) of the
definition of “Consolidated Capital Expenditures” set forth in this Section 1.01
or (c) made with the Net Cash Proceeds of any JOA Asset Disposition in the JOA
(or a Subsidiary thereof) making the JOA Asset Disposition;
     (xiv) other Investments (other than Investments specified in clauses (i)
through (xiii) above and clause (xv) below) in an aggregate amount not exceeding
$50,000,000 during any fiscal year, provided that, prior to the making of any
such Investment exceeding $10,000,000, the Borrower shall have

5



--------------------------------------------------------------------------------



 



provided to the Administrative Agent (a) a certificate of a Responsible Officer
of the Borrower stating that (1) the representations and warranties in
Article VI are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date) both immediately before and after giving effect to such Investment
and (2) no Default shall have occurred and be continuing both immediately before
and after giving effect to such Investment (including a Default under
Section 8.22), and (b) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Investment on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information; and
     (xv) Investments by the Borrower and its Restricted Subsidiaries during the
Borrower’s fiscal year ended June 30, 2006 of (A) up to $24,000,000 in cash in a
partnership or joint venture to be formed through the contribution of
publications held by Eastern Colorado Publishing Company, and (B) up to
$26,000,000 in a 5% limited partnership interest in Detroit Newspaper
Partnership, L.P., a Delaware limited partnership, provided that, prior to the
making of the Investment described in clause (A), the Borrower shall have
provided to the Administrative Agent (a) a certificate of a Responsible Officer
of the Borrower stating that (1) the representations and warranties in
Article VI are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date) both immediately before and after giving effect to such Investment
and (2) no Default shall have occurred and be continuing both immediately before
and after giving effect to such Investment (including a Default under
Section 8.22), and (b) a Pro Forma Compliance Certificate demonstrating that the
Borrower would be in compliance with Section 8.19 after giving effect to such
Investment on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information.
     “Stephens Partnership” means a general partnership between SF Holding
Company (or a Subsidiary thereof) and the Borrower (or a Restricted Subsidiary
thereof), in which the Borrower holds approximately 67% of the voting equity
interest.
     (c) New Definitions. The following definitions are added to Section 1.01 of
the Existing Credit Agreement in the appropriate alphabetical order:
     “Connecticut Assets” means the assets of The Connecticut Post (and
associated weeklies, publications and websites).
     “Connecticut Partnership” means a partnership or limited liability company
owned by the Borrower and its Subsidiaries and The Hearst Corporation and its
Subsidiaries, initially holding the Connecticut Assets and the assets of the
Danbury News-Times (and associated weeklies, publications and web sites).

6



--------------------------------------------------------------------------------



 



     “Hearst/CP Contribution” means the contribution by The Hearst Corporation
(or a Subsidiary thereof) to the Connecticut Partnership of (x) the assets of
the Danbury News-Times (and associated weeklies, publications and web sites), or
the Capital Stock of the Person owning such assets, or (y) substantially all of
the Property of, or a majority of the Capital Stock of any Person owning any,
Permitted Business (provided that, the business activities conducted by the
Person or Property so acquired may include any business activities that do not
constitute a Permitted Business so long as such business activities do not
represent a material portion of the overall business activities conducted by
such acquired Person or Property), in each case of clauses (x) and (y) in
exchange for Capital Stock of the Connecticut Partnership.
     (d) Calculations. Clause (ii) appearing in Section 1.03(c) of the Existing
Credit Agreement is amended by inserting “(v),” after “(iv)” but before “(vi)”
in such clause.
     (e) Mandatory Reductions. Section 2.06(b)(ii) of the Existing Credit
Agreement is amended and restated in its entirety to read as follows.
     (ii) Other. On October 1, 2007, the Aggregate Revolving Commitments shall
be permanently reduced by $115,000,000.
     (f) The Guaranty. Clause (c) of the second paragraph of Section 4.01 of the
Existing Credit Agreement is amended and restated in its entirety to read as
follows:
     (c) prior to the time, if any, that the California Partnership, the
Stephens Partnership, the Connecticut Partnership, TNMP, MNG/Power One Media
Holding Company, Inc., the Salt Lake JOA, Utah Media Partners, LLC or any of
their respective Subsidiaries (including Persons which become Subsidiaries after
the Closing Date pursuant to a Permitted Investment) becomes a Wholly Owned
Subsidiary, such Person shall not be required to Guarantee all or any portion of
the Obligations (or enter into a Pledge Agreement)
     (g) Compliance Certificates. Clause (i) of Section 7.01(c) of the Existing
Credit Agreement is amended and restated in its entirety to read as follows:
     (c) (i) Compliance Certificates. At the time that financial statements are
furnished pursuant to Section 7.01(a) or (b), a Compliance Certificate of a
Responsible Officer of the Borrower. At the time that financial statements are
furnished pursuant to Section 7.01(a) and within 90 days after the end of each
fiscal year of the Borrower, a certificate of a Responsible Officer of the
Borrower demonstrating (A) the Consolidated Total Leverage Ratio, (B) the ratio
of Consolidated Senior Debt to Consolidated Operating Cash Flow and stating, if
applicable, that a change in the Applicable Rate should be made and (C) the
calculation of Consolidated Operating Cash Flow calculated for each fiscal
quarter occurring during the applicable reporting period.
     (h) Voluntary Dispositions. Section 8.06(c) of the Existing Credit
Agreement is amended and restated in its entirety to read as follows.
     (c) (1) the contribution of all or substantially all of the Capital Stock
or assets of Los Angeles Daily News or Long Beach Publishing Company to the
California

7



--------------------------------------------------------------------------------



 



Partnership (or a Subsidiary thereof), so long as the Borrower shall have
furnished to the Administrative Agent, not later than the fifth Business Day
preceding the date of any such Voluntary Disposition (i) a certificate of a
Responsible Officer of the Borrower stating that (A) each representation in
Article VI is true and correct in all material respects both immediately before
and after giving effect to such Voluntary Disposition (except to the extent that
any such representation and warranty specifically refers to an earlier date, in
which case it was true and correct in all material respects as of such earlier
date), and (B) no Default shall have occurred and be continuing both immediately
before and after giving effect to such Voluntary Disposition, and (ii) a Pro
Forma Compliance Certificate demonstrating that the Borrower would be in
compliance with Section 8.19 after giving effect to such Voluntary Disposition
on a Pro Forma Basis as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information,
(2) the contribution of the California Assets to the California Partnership (or
a Subsidiary thereof) or in the case of The Monterey County Herald, to the
Stephens Partnership (and the issuance to SF Holding Company (or a Subsidiary
thereof) of Capital Stock in the Stephens Partnership) and (3) the contribution
of the Connecticut Assets to the Connecticut Partnership and any Hearst/ CP
Contribution;
     (i) Financial Covenants. Section 8.19 of the Existing Credit Agreement is
amended and restated in its entirety to read as follows.
     (a) Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the ratio corresponding to such fiscal quarter:

                  Calendar Year   March 31   June 30   September 30   December
31 2007   N/A   6.75 to 1.0   6.75 to 1.0   6.75 to 1.0 2008   6.75 to 1.0  
6.50 to 1.0   6.25 to 1.0   6.25 to 1.0 2009   6.00 to 1.0   6.00 to 1.0   5.75
to 1.0   5.75 to 1.0 2010   5.75 to 1.0   5.75 to 1.0   5.50 to 1.0   5.50 to
1.0 2011   5.50 to 1.0   5.50 to 1.0   5.00 to 1.0   5.00 to 1.0 thereafter  
5.00 to 1.0   5.00 to 1.0   5.00 to 1.0   5.00 to 1.0

     (b) Ratio of Consolidated Senior Debt to Consolidated Operating Cash Flow.
Permit the ratio of Consolidated Senior Debt to Consolidated Operating Cash Flow
as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio corresponding to such fiscal quarter:

                  Calendar Year   March 31   June 30   September 30   December
31 2007   N/A   4.25 to 1.0   4.25 to 1.0   4.25 to 1.0 2008   4.25 to 1.0  
4.25 to 1.0   4.00 to 1.0   4.00 to 1.0 2009   3.50 to 1.0   3.50 to 1.0   3.25
to 1.0   3.25 to 1.0 2010   3.25 to 1.0   3.25 to 1.0   3.25 to 1.0   3.25 to
1.0 thereafter   3.00 to 1.0   3.00 to 1.0   3.00 to 1.0   3.00 to 1.0

     (c) Fixed Charge Coverage. Permit the ratio of (i) Consolidated Operating
Cash Flow to (ii) Consolidated Fixed Charges as of the end of any fiscal quarter
of the Borrower set forth below to be less than the ratio corresponding to such
fiscal quarter:

8



--------------------------------------------------------------------------------



 



                  Calendar Year   March 31   June 30   September 30   December
31 2007   N/A   1.25 to 1.0   1.15 to 1.0   1.15 to 1.0 thereafter   1.25 to 1.0
  1.25 to 1.0   1.25 to 1.0   1.25 to 1.0

     2. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:
     (a) Counterparts of Amendment. The Administrative Agent shall have received
counterparts of this Amendment, which collectively shall have been duly executed
on behalf of each of the Borrower, the Guarantors and the Required Lenders.
     (b) Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender executing this Amendment, a fee of 0.25% on each such
Lender’s unfunded Commitments and outstanding Loans.
     (c) Payment of Fees and Expenses. The Borrower shall have paid all other
fees required to be paid in connection with this Amendment and all Attorney
Costs of the Administrative Agent to the extent invoiced prior to or on the date
hereof.
     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, after giving effect
to this Amendment, (a) the representations and warranties set forth in
Article VI of the Existing Credit Agreement are, subject to the limitations set
forth therein, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date) and (b) no Default
or Event of Default exists under the Existing Credit Agreement or any of the
other Loan Documents.
     4. Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Existing Credit Agreement and acknowledges and reaffirms (a) that it is bound by
all terms of the Existing Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations. Without limiting the generality of the foregoing sentence, each of
the Guarantors hereby (x) jointly and severally reaffirms and ratifies its
guaranty of the Obligations pursuant to Article IV of the Existing Credit
Agreement, and (y) jointly and severally reaffirms and ratifies all agreements
set forth in such Collateral Documents securing such guaranty, all of which
shall in all respects remain in full force and effect and shall continue to
guarantee and secure any and all of the Obligations, whether now existing or
hereafter arising, on the same terms and conditions as are now set forth in such
Collateral Documents.
     5. References in Other Loan Documents. At such time as this Amendment shall
become effective pursuant to the terms of Section 2 above, all references in the
Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     6. Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. This
Amendment may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that

9



--------------------------------------------------------------------------------



 



the failure to request or deliver the same shall not limit the effectiveness of
any facsimile document or signature.
     7. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
     8. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Borrower, the Guarantors and the Required Lenders
have caused this Amendment to be duly executed on the date first above written.

            BORROWER:   MEDIANEWS GROUP, INC.,     a Delaware corporation
 
       
 
  By:      
 
          Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer
 
        GUARANTORS:   ALASKA BROADCASTING COMPANY, INC.,     an Alaska
corporation     CHARLESTON PUBLISHING COMPANY,     a Delaware corporation    
CONNECTICUT NEWSPAPERS PUBLISHING COMPANY,     a Delaware corporation     THE
DENVER POST CORPORATION,     a Delaware corporation     THE DETROIT NEWS, INC.,
    a Michigan corporation     EASTERN COLORADO PUBLISHING COMPANY,     a
Delaware corporation     GRAHAM NEWSPAPERS, INC.,     a Delaware corporation    
KEARNS-TRIBUNE, LLC,     a Delaware limited liability company     LONG BEACH
PUBLISHING COMPANY,     a Delaware corporation     LOS ANGELES DAILY NEWS
PUBLISHING COMPANY,     a Delaware corporation     LOWELL INTERNET MEDIA
PUBLISHING COMPANY, INC.,     a Delaware corporation     LOWELL PUBLISHING
COMPANY,     a Delaware corporation
 
       
 
  By:    
 
            Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer

1



--------------------------------------------------------------------------------



 



                MEDIANEWS GROUP INTERACTIVE, INC.,     a Delaware corporation  
  MEDIANEWS SERVICES, INC.,     a Delaware corporation     NEW ENGLAND INTERNET
MEDIA PUBLISHING, INC.,     a Delaware corporation     NEW ENGLAND NEWSPAPERS,
INC.,     a Delaware corporation     NIMITZ PAPER COMPANY,     a Delaware
corporation     NORTHWEST NEW MEXICO PUBLISHING COMPANY,     a Delaware
corporation     RATE WATCH, INC.,     a Delaware corporation     UTAH MEDIA,
INC.,     a Delaware corporation     WEST COAST MEDIANEWS LLC,     a Delaware
limited liability company
 
       
 
  By:      
 
          Name: Ronald A. Mayo     Title: Vice President and Chief Financial
Officer

2



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.
 
       
 
  By:    
 
            Name:     Title:

3



--------------------------------------------------------------------------------



 



           
LENDERS:
                  [Please insert name of Lender]
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

4